Fourth Quarter 2009 EarningsMarch 1, 2 March 1, 2010 This presentation may contain “Forward-Looking Statements”.Allstatements other than statements of historical facts made in thispresentation regarding the prospects of our industry and ourprospects, plans, financial position and business strategy mayconstitute forward-looking statements.We can give no assurancethat these expectations will prove to be correct.Factors and risksthat could cause actual results to differ materially from ourexpectations are described in the most recent SkyTerra Forms 10-Qand 10-K, on file with the SEC. 3 March 1, 2010 SkyTerra Consolidated Income Statement 4Q 2009 Three months ended December 31, 2009 2008 Revenue: Service and related revenues $ 7,282 $ 6,678 Equipment sales 693 773 Other revenues 170 183 Total Revenue 8,145 7,634 Operating expenses: Cost of equipment sold 718 714 Operations and cost of services 19,998 9,228 Sales and marketing 2,339 2,040 Research and development 5,242 4,366 General and administrative 9,179 9,705 Depreciation and amortization 8,336 8,142 Impairment of goodwill - 10,389 Total operating expenses 45,812 44,584 Operating loss (37,667 ) (36,950 ) Other income (expense): Interest income 114 592 Interest expense (27,262 ) (10,262 ) Impairment of investment in TerreStar Networks - (11,055 ) Change in fair value of warrants 963 - Other income (expense), net 211 (232 ) Loss before provision for income taxes (63,641 ) (57,907 ) (Loss)/Benefit for income taxes - 352 Consolidated net loss (63,641 ) (57,555 ) Noncontrolling interest 356 129 Net Loss before extraordinary gain (63,285 ) (57,426 ) Extraordinary gain on acquistion of noncontrolling interest - 3,006 Net loss $ (63,285 ) $ (54,420 ) Loss per common share: Basic and diluted loss per common share $ (0.59 ) $ (0.51 ) Basic and diluted weighted average common shares outstanding 107,245,115 106,342,215 4 March 1, 2010 SkyTerra Consolidated Balance Sheet Period Ended December 31, 2009 SkyTerra Inc SkyTerra LP Eliminations Consolidated Assets Cash, cash equivalents and investments $ 13,294 $ 253,087 $ - $ 266,382 Accounts receivable, net - 4,778 - 4,778 Other current assets 2,283 27,478 - 29,761 Total Current Assets 15,578 285,343 - 300,921 Investment in TerreStar 7,370 7,370 Investment in SkyTerra LP 74,228 (74,228 ) (1) Property & equipment, net - 956,617 - 956,617 Other long-term assets 275 551,263 (31,438 ) (2) 520,101 Total Assets $ 97,450 $ 1,793,224 $ (105,665 ) $ 1,785,009 Liabilities and Stockholders Equity Current Liabilities $ 5,488 $ 66,769 $ - $ 72,257 Short term debt - 114,921 - 114,921 Long term debt - 1,282,991 - 1,282,991 Other long term liabilities 33,151 15,222 (31,438 ) (2) 16,935 Total Liabilities 38,639 1,479,903 (31,438 ) 1,487,104 Stockholders' (deficit) equity: 58,811 313,321 (74,228 ) (1) 297,905 Total liabilities and stockholders equity $ 97,450 $ 1,793,224 $ (105,665 ) $ 1,785,009 (1) Eliminate SkyTerra Inc. warrants issued on Harbinger and Boeing debt to SkyTerra LP. (2) Eliminate intercompany note and accrued interest. 5 March 1, 2010 SkyTerra Capital Structure (1) SkyTerra Capitalization Structure SKYT Debt : 14% Senior Secured Discount Notes (SKYT LP) 724,649,255 16.5% Senior Unsecured Notes (SKYT LP) 179,327,167 18.0% Senior Unsecured Notes (SKYT LP) 379,014,731 Boeing Deferrals (SKYT LP) 114,921,141 SKYT Debt $ 1,397,912,295 SKYT Cash and Liquid Investments $ 266,381,579 SKYT Net Debt (1) $ 1,131,530,716 SKYT Market Capitalization : SKYT Total Common Shares Outstanding 109,021,352 SKYT and MSV Options (2) 6,112,392 SKYT Warrants 28,750,000 SKYT Fully Diluted Shares Outstanding 143,883,744 (1) Reflects balance sheet net of Original Issue Discount and Purchase Accounting (2) Using Treasury Method at $5.00 per share 6 March 1, 2010 SkyTerra Ownership Voting Non-Voting Total Harbinger Share Ownership 22,339,283 29,946,362 52,285,645 Plus: Warrants (1) 0 28,750,000 28,750,000 Total Ownership 22,339,283 58,696,362 81,035,645 Escrow Shares (2) 2,077,533 7,906,737 9,984,270 BCE 0 22,105,400 22,105,400 Columbia Capital 5,623,165 0 5,623,165 Other 19,022,872 0 19,022,872 Primary Shares Outstanding 49,062,853 88,708,499 137,771,352 SKYT/MSV Options (3) 6,112,392 0 6,112,392 Fully-Diluted Shares Outstanding 55,175,245 88,708,499 143,883,744 (1) The warrants may be exercised for voting or non-voting shares. (2) Pursuant to escrow agreements, shares are to be transferred to Harbinger upon FCC approval. (3) Using Treasury Method @ $5.00 per share. 7 NextGen System Costs ($ in mm’s) March 1, 2010 Payments Total Est. to Estimated Thru Date Thru 3Q10 3Q10 Boeing: $ 491.9 $ 54.9 $ 546.8 Satellite Base Station Development: $ 40.1 $ 18.6 $ 58.7 Launch Services: $ 113.7 $ 39.2 $ 152.8 Insurance: $ - $ 70.0 $ 70.0 Chipset Development: $ 10.0 $ 25.7 $ 35.6 MSS Next Gen $ 21.4 $ 2.7 $ 24.1 Total: $ 677.1 $ 211.0 $ 888.1 Net Available Cash: Cash on Hand (12/31/10): $ 266.4 Plus: Backstop Financing: $ 100.0 1 Less: Satellite System and Next Gen Costs: $ (211.0 ) Net Available Cash: $ 155.4 2 1.
